

Exhibit 10.1


2015 Amendment To
Chicago Bridge & Iron
2008 Long-Term Incentive Plan




This 2015 Amendment to the Chicago Bridge & Iron 2008 Long-Term Incentive Plan
(the "Plan"), which was established by Chicago Bridge & Iron Company , a
Delaware corporation (the "Company") under which Awards may be granted from time
to time to Participants.


WHEREAS, the Company desires to amend the Plan to change the definition of
"Retirement" for 2015 and later Awards;


WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan;


NOW, THEREFORE, the Plan is amended in the following particulars effective as of
February 18, 2015 except as otherwise specified:


AMENDMENT


1.
Section 2.34 is deleted in its entirety and replaced with the following :



"2.34.    "Retirement" means:


(a)With respect to Awards granted to an Employee before February 18, 2015, a
termination of employment after age 55 and at least a 10 year period of
employment by CB&I or the Company or their respective present or former
Subsidiaries or Affiliates , or a 30-year period of such employment , or age 65.


(b)With respect to Awards granted to an Employee on or after February 18, 2015,
a termination of employment after age 65; provided , however, that with respect
to any particular Award , Retirement shall not apply to the vesting or other
treatment of that Award unless the Employee has remained an Employee through and
including December 31 of the calendar year in which the Award was granted.


(c)With respect to Awards granted to a Nonemployee Director or nonemployee
consultant, termination of service following the term of a Nonemployee Director
or a resignation required by an age limitation, or the expiration of the term of
a consulting agreement.


Notwithstanding the foregoing, the Committee as part of an Award Agreement or
otherwise may provide that for purposes of this Section, a Participant may be
credited with such additional years of age and employment as the Committee in
its sole discretion shall determine is appropriate, and may provide such
additional or different conditions for Retirement as the Committee in its sole
discretion shall determine is appropriate."






--------------------------------------------------------------------------------



All other definitions and all other rights, terms and conditions set forth in
the Plan shall remain the same with the same force and effect as originally
adopted and approved by the Company's shareholders.


IN WITNESS WHEREOF, the Board of Directors of the Company has executed this 2015
Amendment effective as of the effective date first written above.












/s/ Philip K. Asherman                 
Philip K. Asherman


/s/ Ronald A. Ballschmiede             
Ronald A. Ballschmiede



2

